Dismiss and Opinion Filed July 26, 2013




                                       S  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                    No. 05-10-00461-CV

       V3 GLOBAL, INC., SAMEER MOHAN, AND S.K. MOHAN, Appellants
                                  V.
      TOUCH TELL, INC. D/B/A TOUCH TELL COMMUNICATIONS, Appellee

                     On Appeal from the 44th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. 05-01575-B

                             MEMORANDUM OPINION
              Before Chief Justice Wright, Justice FitzGerald, and Justice Lewis
                                    Opinion Per Curiam
      On its own motion, the Court REINSTATES this case. The Court has before it the

parties’ June 27, 2013 joint motion to dismiss appeal. The Court GRANTS the motion and

DISMISSES the appeal. See TEX. R. APP. P. 42.1(a).




                                                                 PER CURIAM

      100461F.P05
                                        S
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                        JUDGMENT

V3 GLOBAL, INC., SAMEER MOHAN,                     On Appeal from the 44th Judicial District
AND S.K. MOHAN, Appellants                         Court, Dallas County, Texas
                                                   Trial Court Cause No. 05-01575-B.
No. 05-10-00461-CV        V.                       Opinion delivered per curiam. Chief Justice
                                                   Wright, Justice FitzGerald and Justice Lewis
TOUCH TELL, INC. D/B/A TOUCH TELL                  sitting for the Court.
COMMUNICATIONS, Appellee

    In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
    It is ORDERED that appellee TOUCH TELL, INC. D/B/A TOUCH TELL
COMMUNICATIONS recover its costs of this appeal from appellants V3 GLOBAL, INC.,
SAMEER MOHAN, AND S.K. MOHAN, unless the parties have agreed otherwise.


Judgment entered July 26, 2013




                                                   /Kerry P. FitzGerald/
                                                   KERRY P. FITZGERALD
                                                   JUSTICE




                                             –2–